DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,234,230 in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "by the first communication node" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "by a first communication node" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "by the first communication node" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "by a first communication node" in line 11. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2020/0091978, “Noh”) in view of Ahn et al. (US 2019/0349915, “Ahn”).
Regarding claim 1, Noh discloses a signal transmission method, comprising: 
- receiving, by a first communication node, first indication information (See 620 fig.6 and ¶.102, a terminal receives indication information), and determining an acquisition mode for a sending beam of an uplink signal according to the first indication information (See ¶.118, in step 650, the terminal 520 may perform uplink transmission. The terminal 520 may transmit uplink data to the base station 510. By applying the precoder determined (or calculated) in step 640 to data symbols intended to be transmitted, the terminal 520 may transmit the uplink data to the base station 510), wherein the first indication information indicates whether the sending beam of the uplink signal is acquired according to a receiving beam of a downlink control channel (See 1150 fig.11 and ¶.171, the base station 510 may transmit indication information to the terminal 520. Here, the indication information may indicate a beam that will be used for uplink transmission. The indication information may represent that, because beam correspondence is not satisfied and thus channel reciprocity is not guaranteed, it is impossible to determine an uplink precoder through the uplink beam on the basis of a downlink reference signal. Also, the indication information may represent that it is possible to determine the uplink precoder through the downlink beam on the basis of the downlink reference signal); 
- acquiring, by the first communication node in a case that the first indication information indicates that the sending beam of the uplink signal is acquired according to the receiving beam of the downlink control channel (See fig.10, receiving CSI-RS from BS; See ¶.162, the base station may transmit a reference signal to the terminal. The reference signal may be a downlink reference signal (e.g., a CSI-RS) for obtaining a downlink channel state. The base station may transmit the reference signal through a downlink transmission beam), M sending beams, each of the M sending beams corresponds to one of M receiving beams of the downlink control channel (See 1210 fig.12, receive reference signal through downlink beam; See fig.1 and ¶.61, the base station and the terminals may select serving beams 112, 113, 121 and 131 through the beam search procedure; See ¶.101, the base station may transmit a reference signal to the terminal 520 through each of a plurality of beams, and receive feedback information from the terminal 520, thereby determining a downlink transmission beam; See ¶.179, the reference signal received in step has been transmitted through downlink beams (e.g., the beam 1041 and the beam 1042) and thus, the terminal may determine an uplink precoder of the uplink data that will be transmitted through the downlink beam, on the basis of the reference signal. By applying the determined uplink precoder, the terminal may transmit the uplink data through the downlink beam; Examiner’s Note: Ahn discloses the M sending beams and N sending beams);
- wherein the uplink signal comprise one of a signal over an uplink control channel, a signal over an uplink data channel, or an uplink measurement reference signal (See 720 fig.7, UL data; See ¶.11, transmitting an uplink reference signal through a previously determined downlink reception beam; See ¶.91, uplink transmission may mean the transmission of uplink data; See ¶.111, The reference signal may he used to measure an uplink channel formed through the uplink beam; See ¶.180, The base station determines which scheme the terminal will use among measurement (downlink measurement) using a downlink reference signal (e.g., a CSI-RS) or measurement (uplink measurement) using an uplink reference signal, and notify the determined scheme to the terminal).
Noh does not explicitly disclose what Ahn discloses,
- determining, by the first communication node, N sending beams for sending the uplink signal from the M sending beams (See fig.7, N sending beams for UL and M sending beams for DL; See ¶.318, as shown in FIG. 7, it is assumed that an eNB can configure (M+1) Tx (analog) beams (Tx beam #0, . . . , Tx beam #M) and a UE can configure (N+1) Rx (analog) beams (Rx beam #0, . . . , Rx beam #N)

    PNG
    media_image1.png
    300
    645
    media_image1.png
    Greyscale

); and 
- sending, by the first communication node, the uplink signal to a second communication node by using the N sending beams (See fig.7 and ¶.318, UE sends UL signal by using N sending beams);
- wherein M is a natural number, and N is a natural number less than or equal to M (See ¶.138, UE measurement based on an RS for beam management (at least a CSI-RS) is configured with K (a total number of beams) beams. A UE reports a measurement result of selected N Tx beams. In this case, N is not an essentially fixed number. A procedure based on an RS for a mobility object is not excluded. Reporting information includes at least a measurement quantity for an N beam(s) and information indicating an N DL Tx beam when N<K; See ¶.163, For NR-PDCCH transmission supporting the robustness of beam pair link blocking, a UE may be configured to monitor NR-PDCCHs on an M-beam pair link at the same time. In this case, a maximum value of M≥1 and M may depend on at least UE capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining, by the first communication node, N sending beams for sending the uplink signal from the M sending beams sending, by the first communication node, the uplink signal to a second communication node by using the N sending beams wherein M is a natural number, and N is a natural number less than or equal to M” as taught by Ahn into the system of Noh, so that it provides a way for UE to report a measurement result of selected N Tx beams among total number of M beams (Ahn, See ¶.138).

Regarding claim 2, Noh does not explicitly disclose what Ahn discloses “the N sending beams from the M sending beams are determined according to a priority order corresponding to the M sending beams in a case where N is less than M, wherein the priority order of the M sending beams is agreed with the second communication node, and the priority order of the M sending beams is determined based on one of: an indication from the second communication node; or a judgement of whether a sending beam is a primary serving beam (See S1220 fig.12, receiving, from eNB, indication information indicating Rx beam for PDSCH reception; See ¶.380, for example, the primary PDCCH may be transmitted from an eNB to a corresponding UE using the best Tx beam. For corresponding Rx beam setting, QCL 1 is configured. In contrast, the secondary PDCCH is for PDCCH reception more robust than the primary PDCCH, and may be transmitted using the second best Tx beam (or multiple best Tx beams). For corresponding Rx beam setting, QCL 2 may be configured; if a UE has detected a primary PDCCH, it may override the Rx beam of a primary PDCCH and use it as a PDSCH Rx beam).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Noh does not explicitly disclose what Ahn discloses, in a case where N is less than M, the N transmission beams from the M transmission beams are determined according to at least one of: an indication received from the second communication node, an agreed rule, or a judgement of whether a predetermined condition is satisfied (See S1220 fig.12, receiving, from eNB, indication information indicating Rx beam for PDSCH reception; See ¶.454, a beam direction related to N BPLs may be mapped as N-beam reporting information in a given rule, such as an RSRP/CQI-base sequence).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Noh does not explicitly disclose what Ahn discloses “further comprising: the first communication node acquiring the M sending beams through the following manner: receiving, by the first communication node, second-type control information, and obtaining the M sending beams according to the second-type control information; wherein receiving, by the first communication node, the second-type control information and obtaining the M sending beams according to the second-type control information comprises at least one of following manners: the second-type control information comprises information about a first reference signal, and the first communication node acquires the information about the M sending beam sets according to the first reference signal, wherein a transmission direction of the first reference signal is the same as a transmission direction of the uplink signal; the second-type control information comprises information about a second reference signal, and the first communication node acquires the information about the M sending beam sets according to the second reference signal, wherein a transmission direction of the second reference signal is different from the transmission direction of the uplink signal; or the second-type control information comprises information about a synchronization signal, and the first communication node acquires the information about the M sending beams according to the information about the synchronization signal (See fig.7, fig.11, fig. 12 and related paragraphs; See ¶.436 for synchronize signal (SS) block).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Noh discloses “a receiving beam of the downlink control channel is got according to a Quasi-Co-Location reference signal of the downlink control channel (See ¶.61, after the serving beam is selected, subsequent communication may be performed through a resource which is in a Quasi co-located (QCL) relation with a resource of transmitting the serving beam. The base station 110 and the terminals and may select serving beams 112, 113, 121 and 131 through the beam search procedure).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 6, Noh does not explicitly disclose what Ahn discloses “the sending, by the first communication node, the uplink signal to the second communication node by using the N sending beams comprises at least one of following manners: determining, by the first communication node, a time domain resource corresponding to each of the N sending beams according to a received signaling, wherein the time resource comprises one of: a slot, multiple time domain symbols in a slot; or sending, by the first communication node, the uplink signal in a time division multiplexing manner by using the N sending beams (See fig.3, fig.7, and ¶.10, receiving the specific signal through the second reception beam based on the received control information, wherein when a plurality of specific signals is received through different symbols included in a specific time domain, the control information is configured for each specific resource).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 7, Noh does not explicitly disclose what Ahn discloses, “the sending, by the first communication node, the uplink signal to the second communication node by using the N sending beams comprises at least one of following manners: sending the uplink signal in a frequency division multiplexing manner by using the N sending beams; one sending beam corresponding to one demodulation reference signal port group, and sending the uplink signal on each port of the one demodulation reference signal port group by using the one sending beam; a plurality of sending beams corresponding to one demodulation reference signal port, and sending the uplink signal on the one demodulation reference signal port by using the plurality of sending beams; one sending beam corresponding to one antenna port group, and sending the uplink signal on each port of the one antenna port group by using the one sending beam; determining a number of time granularities occupied by the N sending beams according to a value of N and a number of demodulation reference signal ports or sending antenna ports allocated to the uplink signal. determining, by the first communication node according to a received Radio Resource Control (RRC) signaling, a frequency resource corresponding to each of the N sending beams; determining, by the first communication node according to a received RRC signaling, the one demodulation reference signal port group corresponding to each of the N sending beams; or determining, by the first communication node according to a received RRC signaling, the one antenna port group corresponding to each of the N sending beams (See fig.6 for signal on each port; See fig.7 for N sending beams; See ¶.397 for RRC signaling).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 8, Noh discloses does not explicitly disclose what Ahn discloses “information included in the uplink signal sent using different sending beams among the N sending beams is the same (See fig.7, N beams for UL; See ¶.124, a TRP may determine a TRP Rx beam for uplink reception based on the downlink measurement of a UE for one or more Tx beams of a TRP).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 9, Noh does not explicitly disclose what Ahn discloses “the sending beam of the uplink signal and the receiving beam of the downlink control channel share configuration information (See fig.11, sharing control information).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Noh does not explicitly disclose what Ahn discloses “the M receiving beams satisfy at least one of the following: different sending beams of the M receiving beams correspond to different downlink control channel resource sets; or the M receiving beams comprise receiving beams of the downlink control channel configured by the second communication node (See fig.8, beam for primary PDCCH and beam for secondary PDCCH)” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 11, it is a signal reception method claim corresponding to the signal transmission method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 12-15, they are claims corresponding to claims 2, 4, 5, and 8 & 10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 16, it is a signal transmission apparatus claim corresponding to the signal transmission method claim 1, except the limitations “at least one processor and a memory (See fig.2 and ¶.54, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 17-20, they are claims corresponding to claims 2, 4, 6, and 15, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411